DEL SOLE, Judge,
dissenting:
I dissent from the majority decision because I do not agree that we should permit the entry of a finding of paternity against Appellant as a sanction for failing to comply with an order for blood tests. The trial court granted Appellee’s motion for Summary Judgement, following Appellant’s refusing the test. Summary judgment presupposes that there are no factual issues in dispute. However, the ultimate factual issue, namely the paternity of the child, is still very much in dispute.
The majority improperly bases its decision on Smith v. Beard, 326 Pa.Super. 95, 473 A.2d 625 (1984). Smith is clearly distinguishable, since it involved an appeal from an order of support. Prior to entry of that order, and after Smith refusal to submit to testing, a Petition for rule to show cause why he should not be determined the father was filed. Smith failed to respond to the petition, failed to proceed with any of the fact-finding processes available to challenge the requested relief and did not appeal from the determination of paternity. On appeal this court determined that Mr. Smith was afforded an opportunity to litigate the issue of paternity but ignored the process. The instant case differs drastically from the proceedings involved in Smith. Unlike Smith, Appellant did not ignore the legal procedures available to him and filed an answer to *312Appellee’s motion to compel blood test, in which he denied paternity. Thus, the court was presented with a genuine issue of material fact on the issue of paternity. Since a motion for summary judgment presupposes that there are no factual issues in dispute, the granting of summary judgment was therefore improper.
Section 6133 of Title 42 states that “if any party refuses to submit to such [blood] tests, the court may resolve the question of paternity ... against such party.” 42 Pa.C.S. § 6133 (emphasis added). While I do not believe that the court should utilize this provision when faced with a motion for summary judgment, the fact finder should be made aware of the provision as well as Appellant’s refusal to submit to blood testing. Refusal can be considered as evidence along with any reason given by a party in reaching a finding. The mere refusal to take a blood test, however, is not in and of itself conclusive evidence of paternity, nor should it be the basis for the granting of summary judgment.